                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                           SOUTH BEND DIVISION

GREGORY MURPHY,                         )
                                        )
                         Plaintiff      )
                                        )
      v.                                )   CAUSE NO. 3:19-CV-270 RLM-MGG
                                        )
INDIANA FINANCE COMPANY,                )
                                        )
                         Defendant      )

                             OPINION AND ORDER

      This is the second of two lawsuits Gregory Murphy has filed against Indiana

Finance Company alleging violations of the Fair Credit Reporting Act, 15 U.S.C.

§ 1681 et. seq.. relating to a car loan. The parties agreed to a dismissal without

prejudice in the first case, Cause No. 3:18-CV-737 PPS-MGG, and agreed to

arbitrate the claim pursuant to an arbitration agreement that Mr. Murphy signed

when he bought the car. When Indiana Finance refused to use JAMS – the

arbitration organization chosen by Mr. Murphy chose – and to pay JAMS fees and

costs unless Mr. Murphy agreed to pay travel expenses for an out-of-state

arbitrator, Mr. Murphy filed this case. Indiana Finance’s motion to dismiss or,

alternatively, to stay proceedings and compel arbitration and its motion for

sanctions currently pend before the court. For the following reasons, the court

denies both motions.
      The arbitration agreement between Mr. Murphy and Indiana Finance

provides in relevant part:

      Any claim or dispute ... between you [Mr. Murphy] and us [Indiana
      Finance] ... which arises out of or relates in any manner to the
      purchase, financing, or lease of your vehicle ... shall, at your or our
      election...be resolved by neutral, binding arbitration and not by a
      court action ....

      You may choose the applicable rules of the American Arbitration
      Association (“AAA”), JAMS, or another arbitration organization,
      subject to [Indiana Finance’s] approval. ... You may obtain a copy of
      the rules of the AAA by visiting its website (www.adr.org) or of JAMS
      by visiting its website (www.jamsadr.com). You can also refer to the
      websites to learn how to file for arbitration.

      The arbitrators shall be attorneys or retired judges and shall be
      selected in accordance with the applicable rules of the chosen
      arbitration organization. ... The arbitration hearing shall be
      conducted in the federal district in which you reside, or such other
      place convenient to you as required by the rules of the chosen
      arbitration organization. If you demand arbitration first, you will pay
      the filing fee if the chosen arbitration organization requires it. We will
      advance and/or pay any other fees and costs required by the rules of
      the chosen arbitration organization.

      The arbitrator’s award shall be final and binding on all parties. ... The
      amount we pay may be reimbursed in whole or in part by decision of
      the arbitrator if the arbitrator finds that any of your claims [are]
      frivolous.

      Neither you nor we waive the right to arbitrate by exercising self-help
      remedies, filing suit, or seeking or obtaining provisional remedies
      from a court.

[Doc. No. 7-1].

      Mr. Murphy chose JAMS as the arbitration organization. JAMS had no

arbitrators based in Indiana, but agreed to send one to Indiana to conduct the


                                          2
arbitration for a fee. Indiana Finance told Mr. Murphy in a series of emails in

March 2019 that there was a “plethora” of qualified arbitrators in the Northern

District of Indiana (the federal district in which Mr. Murphy resides); that it was

“wholly unnecessary” to incur travel expenses for an out-of-state arbitrator; and

that “[it wasn’t] using JAMS” unless [Mr. Murphy] stipulated that he would pay

the JAMS arbitrator’s travel expenses. In response, Mr. Murphy filed this suit,

reasserting his claims under the Fair Debt Collection Act. Indiana Finance, in

turn, moved to dismiss or to stay proceedings and compel arbitration.

      “Although it is often said that there is a federal policy in favor of arbitration,

federal law places arbitration clauses on equal footing with other contracts, not

above them.” Janiga v. Questar Capital Corp., 615 F.3d 735, 740 (7th Cir.2010)

(citing Rent–A–Center, West, Inc. v. Jackson, 561 U.S. 63, 68 (2010)). The Federal

Arbitration Act expressly provides that arbitration agreements “shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contract,” and that “the court ... shall on application of

one of the parties stay the trial of [a suit involving “any issue referable to

arbitration”] until such arbitration has been had ... providing the applicant for the

stay is not in default in proceeding with such arbitration.” 9 U.S.C. §§ 2 and 3.

      Indiana Finance’s motion is premised on the “last antecedent doctrine” and

its belief that the arbitration agreement gives it the right to disapprove of any

arbitration organization Mr. Murphy may chose, including JAMS. Citing, e.g.,


                                           3
To-Am Equip. Co. v. Mitsubishi Caterpillar Forklift Am., 913 F. Supp. 1148, 1153

(N.D. Ill. 1995) (qualifying clause only modifies words immediately preceding it

“unless the modifier is preceded by a comma”); Porto Rico Railway, Light & Power

Co. v. Mor, 253 U.S. 345, 348 (1920) (“When several words are followed by a

clause which is applicable as much to the first and other words as to the last, the

natural construction of the language demands that the clause be read as

applicable to all.”). It concludes that it didn’t have to advance and/or pay the fees

and costs required by an organization that it didn’t approve, and hasn’t waived its

right to arbitrate by exercising its right to disapprove of Mr. Murphy’s chosen

organization, failing to pay JAMS required fees, or requiring Mr. Murphy to

assume that obligation, if he wanted to proceed with JAMS.

      Mr. Murphy interprets the agreement and Indiana Finance’s actions

differently. He contends that the arbitration agreement gives him the right to

choose the arbitration organization; that Indiana Finance’s approval was only

required if he chose an arbitration organization other than AAA or JAMS; and that

Indiana Finance breached the arbitration agreement and waived its right to

arbitrate the dispute when it failed to advance and/or pay the fees required by

JAMS and refused to use JAMS unless he agreed to pay those fees.

      Principles of state (Indiana, in this case) contract law govern whether an

arbitration agreement is binding and enforceable. First Options of Chicago, Inc.

v. Kaplan, 514 U.S. 938, 939 (1995); Janiga v. Questar Capital Corp, 615 F.3d at


                                         4
742). The court looks at the contract as a whole, reads it in context, and,

“whenever possible, construes the plain language of the contract in a manner that

won’t “render any words, phrases, or terms ineffective or meaningless.” Ryan v.

TCI Architects/Engineers/Contractors, Inc., 72 N.E.3d 908, 914 (Ind. 2017) (citing

State Farm Fire and Cas. Co. v. Riddell Nat'l Bank, 984 N.E.2d 655, 658 (Ind. Ct.

App. 2013), trans. denied., 989 N.E.2d 782 (Ind. 2013)). Any ambiguities are

“construed against the party who furnished and drafted the agreement.” Celadon

Trucking Servs., Inc. v. Wilmoth, 70 N.E.3d 833, 839 (Ind. Ct. App.), trans. denied,

88 N.E.3d 1077 (Ind. 2017). Neither party contends the selection provision is

ambiguous, but they disagree on how to interpret it.

      The arbitration agreement requires that the arbitrator be “an attorney or

retired judge” and clearly gives Mr. Murphy the right to chose the arbitrator or

arbitration organization. It also requires Indiana Finance to “advance and/or pay

[the] fees and costs required by the rules of the chosen arbitration organization,”

subject to reimbursement “in whole or in part by decision of the arbitrator if the

arbitrator finds that any of [Mr. Murphy’s] claims [are] frivolous.”

      Indiana Finance’s interpretation of the selection provision might be

grammatically correct, see Paroline v. United States, 572 U.S. 434, 447 (2014)

(quoting Porto Rico Ry., Light & Power Co. v. Mor, 253 U.S. 345, 348 (1920))

(“When several words are followed by a clause which is applicable as much to the

first and other words as to the last, the natural construction of the language


                                         5
demands that the clause be read as applicable to all.”), but it would render

meaningless and unenforceable a key provision of the agreement – Mr. Murphy’s

right to choose the rules that apply, which in turn govern selection of the

arbitrator. See, i.e., Nino v. Jewelry Exch., Inc., 609 F.3d 191, 204–205 (3d Cir.

2010) (arbitration agreement unenforceable when it provided that the employee

was entitled to strike one arbitrator from the list of proposed arbitrators, but the

employer was entitled to strike two arbitrators); Murray v. United Food &

Commercial Workers Int’l Union, 289 F.3d 297, 302-304 (4th cir. 2002)

(arbitration agreement unconscionable and unenforceable where it provided that

the employee and employer were each entitled to strike arbitrators, but only from

a list of arbitrators selected by the employer.”).

      Reading the agreement as a whole, in context, and in a manner that won’t

“render any words, phrases, or terms ineffective or meaningless,” it’s clear that

Indiana Finance recognized and impliedly approved of the rules of the American

Arbitration Association and JAMS. It required arbitrators to be “attorneys or

retired judges”, specifically identified AAA and JAMS as two of the arbitration

organizations that customers like Mr. Murphy could chose, provided links to their

websites, and told customers that they could “refer to th[ose] websites to learn

how to file for arbitration.” The arbitration agreement doesn’t “mandate” that

arbitration take place in the Northern District of Indiana, as Indiana Finance

suggests, or place any geographic limitations on the choice of arbitrator or the


                                          6
type of fees and costs required by the chosen arbitration organization. It says,

“The arbitration hearing shall be conducted in the federal district in which you

reside, or such other place convenient to you as required by the rules of the chosen

arbitration organization.” (Emphasis added).

      To the extent Indiana Finance conditioned its approval on Mr. Murphy

assuming its duty to pay the arbitrator’s expenses, its actions are inconsistent

with the agreement’s clear language:

      [Indiana Finance] will advance and/or pay any other fees and costs
      required by the rules of the chosen arbitration organization. ... The
      amount [it] pay[s] may be reimbursed in whole or in part by decision
      of the arbitrator if the arbitrator finds that any of your claims [are]
      frivolous.

      The arbitration agreement gave Mr. Murphy a right to choose JAMS as the

arbitration organization, and Indiana Finance had an obligation to pay the fees

and costs required by JAMS, which would include the arbitrator’s travel expenses,

subject to reimbursement if Mr. Murphy’s claims were found to be frivolous.

      Indiana Finance effectively asks to have its cake and eat it too, its

interpretation of the selection provision in the arbitration agreement is

grammatically correct, but because Mr. Murphy’s (and the court’s reading) is

consistent with the rest of the agreement, and because Indiana law requires a

contract to be construed against the drafting party, Indiana Finance’s reading

can’t be said to be reasonable. Indiana Finance breached the arbitration

agreement by refusing to arbitrate with JAMS. Indiana Finance cannot both


                                         7
breach and enforce the arbitration agreement. See Sharif v. Wellness Int’l

Network, Ltd., 376 F.3d 720, 726 (7th Cir. 2004) (“diligence or the lack thereof

should weigh heavily in [determining whether a party has waived the right to

arbitrate] —did that party do all it could reasonably have been expected to do to

make the earliest feasible determination of whether to proceed judicially or by

arbitration?”) (Internal quotations omitted). See also In Re Tyco Int’l Ltd. Sec.

Litig., 422 F.3d 41, 46 (1st Cir. 2005) (“A party cannot raise unjustifiable

objections to a valid demand for arbitration, all the while protesting its willingness

in principle to arbitrate and then, when the other side has been forced to abandon

its demand, seek to defeat a judicial determination by asking for arbitration after

suit has been commenced.”); Sink v. Aden Enterprises, Inc., 352 F.3d 1197, 1200-

02 (9th Cir. 2003) (“[defendant’s] failure to pay required costs of arbitration was

a material breach of its obligations in connection with the arbitration” and

“preclude[d] [it] from obtaining a stay of litigation pending arbitration under [9

U.S.C.] § 3.”); Stanley v. A Better Way Wholesale Autos, Inc., Case No.

3:17cv1215-MPS, 2018 WL 3872156 (D. Conn. Aug. 15, 2018) (defendant waived

right to compel arbitration when it refused to pay AAA’s required fees and “to play

by the rules that it had itself agreed to”).

      Accordingly, Indiana Finance’s motion to dismiss or to stay and compel

arbitration [Doc. No. 6] and its motion for sanctions [Doc. No. 8] are DENIED.

      SO ORDERED.


                                          8
ENTERED: March 25, 2020



                               /s/ Robert L. Miller, Jr.
                          Judge
                          United States District Court




                            9
